                                          Case 3:20-cv-04664-WHO Document 14 Filed 02/03/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     TERRANCE BROWNLEE,                              Case No. 20-cv-04664-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     J. VERNON, et al.,
                                                                                         Dkt. Nos. 3 and 11
                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                        INTRODUCTION
                                  14          Plaintiff Terrance Brownlee is barred from bringing this action in forma pauperis
                                  15   because he has filed at least three federal actions that were dismissed as frivolous,
                                  16   malicious, or on grounds that they failed to state a claim for relief. He was ordered to
                                  17   show cause why pauper status should not be barred, but he has not shown any reason the
                                  18   suit should not be dismissed. Accordingly, this federal civil rights action is DISMISSED
                                  19   without prejudice to Brownlee bringing his claims in a new paid complaint.
                                  20                                         BACKGROUND
                                  21          Brownlee, a state prisoner and frequent litigant in federal court, filed this federal
                                  22   civil rights action under 42 U.S.C. § 1983 along with a motion to proceed in forma
                                  23   pauperis (IFP) under 28 U.S.C. § 1915. He was ordered to show cause why the action
                                  24   should not be dismissed under 28 U.S.C. § 1915(g), which provides that a prisoner may
                                  25   not bring a civil action IFP “if the prisoner has, on 3 or more prior occasions, while
                                  26   incarcerated or detained in any facility, brought an action or appeal in a court of the United
                                  27   States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
                                  28   claim upon which relief may be granted, unless the prisoner is under imminent danger of
                                          Case 3:20-cv-04664-WHO Document 14 Filed 02/03/21 Page 2 of 3




                                   1   serious physical injury.” (Dkt. No. 9.) The Order identified three prior federal court
                                   2   actions (“strikes”) that appeared to count under section 1915(g) and allowed plaintiff an
                                   3   opportunity to respond, as required by Andrews v. King, 398 F.3d 1113 (9th Cir. 2005).
                                   4   The Order also informed Brownlee he could avoid dismissal by paying the filing fee by the
                                   5   deadline.
                                   6          The strikes identified were:
                                   7          (1) Brownlee v. Hoffman, No. 2:00-cv-02666-LKK-JFM (E.D. Cal. Aug. 7, 2001)
                                   8   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                   9   on which relief can be granted);
                                  10          (2) Brownlee v. Smith, No. 2:03-cv-00746-DFL-DAD (E.D. Cal. Jun. 17, 2003)
                                  11   (suit dismissed upon the recommendation of a magistrate judge for failure to state a claim
                                  12   on which relief can be granted);
Northern District of California
 United States District Court




                                  13          (3) Brownlee v. Armoskus, 2:07-cv-02040-KJD-PAL (E.D. Cal. Jan. 26, 2011) (suit
                                  14   dismissed upon the recommendation of a magistrate judge for failure to state a claim on
                                  15   which relief can be granted).
                                  16          The Ninth Circuit regards these three suits as strikes. In an appeal from a judgment
                                  17   issued by the undersigned, the Ninth Circuit ordered Brownlee to show cause why the
                                  18   above suits should not bar him from proceeding IFP. The federal appellate court found
                                  19   Brownlee’s response to the Order to Show Cause insufficient, revoked his IFP status, and
                                  20   ordered him to pay the full filing fee. When Brownlee failed to pay the fee, the Ninth
                                  21   Circuit dismissed the appeal for failure to prosecute. Brownlee v. Lam, No. 18-16923 (9th
                                  22   Cir. Sept. 10, 2019).
                                  23                                         DISCUSSION
                                  24          In his complaint and his response to the Order to Show Cause, Brownlee states in a
                                  25   conclusory fashion that he qualifies under the imminent danger exception to § 1915(g).
                                  26   (Dkt. Nos. 1 and 13.)
                                  27          This is an insufficient showing. The exception under section 1915(g) applies if the
                                  28   complaint makes a plausible allegation that the prisoner faced “imminent danger of serious
                                                                                    2
                                          Case 3:20-cv-04664-WHO Document 14 Filed 02/03/21 Page 3 of 3




                                   1   physical injury” at the time of filing. 28 U.S.C. § 1915(g); Andrews v. Cervantes, 493
                                   2   F.3d 1047, 1055 (9th Cir. 2007). For the exception to apply, the court must look to the
                                   3   conditions the “prisoner faced at the time the complaint was filed, not at some earlier or
                                   4   later time.” Andrews, 493 F.3d at 1053, 1056 (requiring that prisoner allege “an ongoing
                                   5   danger” to satisfy the imminency requirement).
                                   6          Brownlee’s allegations of imminent danger are conclusory. He has not shown any
                                   7   reason that the restrictions of section 1915(g) should not be imposed. He has failed to (i)
                                   8   pay the filing fee; (ii) show that any of the strikes do not qualify under section 1915(g);
                                   9   (iii) show that he qualifies for the imminent danger exception; or (iv) otherwise show
                                  10   cause why this action should not be dismissed.
                                  11          Accordingly, Brownlee’s IFP application is DENIED. (Dkt. No. 3.) His motion for
                                  12   the appointment of counsel is also DENIED. (Dkt. No. 11.) This civil rights action is
Northern District of California
 United States District Court




                                  13   DISMISSED without prejudice to Brownlee bringing his claims in a new paid complaint.
                                  14                                         CONCLUSION
                                  15          This action is DISMISSED without prejudice and all pending motions are DENIED.
                                  16   The Clerk shall terminate all pending motions, enter judgment in favor of defendants, and
                                  17   close the file.
                                  18          IT IS SO ORDERED.
                                  19   Dated: February 3, 2021
                                                                                          _________________________
                                  20
                                                                                          WILLIAM H. ORRICK
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      3
